t c memo united_states tax_court joseph anthony d’errico petitioner v commissioner of internal revenue respondent tax practice management inc petitioner v commissioner of internal revenue respondent docket nos filed date joseph anthony d’errico pro_se in docket no joseph anthony d’errico an officer for petitioner in docket no kimberly a kazda for respondent memorandum findings_of_fact and opinion goeke judge with respect to joseph d’errico respondent determined deficiencies in federal_income_tax of dollar_figure and dollar_figure for tax years and respectively respondent also determined penalties under section of dollar_figure and dollar_figure for and respectively with respect to tax practice management inc tpm respondent determined deficiencies in federal_income_tax of dollar_figure and dollar_figure for tax years ending tye date and respectively respondent also determined penalties under sec_6662 of dollar_figure and dollar_figure for tye date and respectively all dollar amounts are rounded these cases were consolidated for trial briefing and opinion the issues remaining for decision after concession sec_2 are whether tpm is entitled to business_expense deductions of dollar_figure and dollar_figure for tye date and we hold that it is not 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded 2respondent concedes certain issues relating to a short-term_capital_loss the sale price for a corporation sold and unreported income to mr d’errico from wages salaries and tips respondent also concedes some expense deductions claimed by tpm whether tpm is liable for liable for accuracy-related_penalties under sec_6662 for tye date and we hold that it is whether mr d’errico received constructive_dividend income from tpm of dollar_figure and dollar_figure for tax years and respectively as a result of rent and airplane expenses paid_by tpm we hold that he did receive constructive_dividend income for both and but not in the amounts determined by respondent whether mr d’errico understated his capital_gain income for by dollar_figure as a result of his failure to establish the bases he claimed in connection with the sale or liquidation of three corporations we hold that he did and whether mr d’errico is liable for accuracy-related_penalties under sec_6662 for tax years and we hold that he is 3respondent incorrectly calculated the amount of constructive_dividend income received by mr d’errico for because of airplane expenses paid_by tpm as discussed infra in addition respondent improperly included some constructive_dividend income paid in for mr d’errico’s tax_year and some constructive_dividend income paid in for mr d’errico’s tax_year as discussed infra the parties must determine the correct amounts of constructive_dividend income to include in mr d’errico’s and tax years in their rule_155_computations findings_of_fact at the time their petitions were filed the mailing addresses of both mr d’errico and tpm were in zephyr cove nevada background mr d’errico was the sole shareholder of tpm a c_corporation incorporated in from at least date to date before tpm provided management services for certain tax preparation s_corporations wholly owned by mr d’errico d’errico wedge inc d’errico wedge in mission hills california d’errico mccollor inc d’errico mccollor in santa barbara california and joseph a d’errico associates inc d’errico associates in lake tahoe nevada d’errico associates ceased doing business during and made its only payment to tpm in but both d’errico wedge and d’errico mccollor made payments to tpm for services provided through the end of on date mr d’errico sold of the shares of both d’errico wedge and d’errico mccollor to unrelated third parties the sales of these corporations are discussed further infra on his tax_return mr d’errico also claimed to have sold of the shares of d’errico associates although the corporation had actually been liquidated in tpm for its tye date tpm reported gross_receipts of dollar_figure tpm also claimed deductions of dollar_figure for depreciation of assets dollar_figure for rent payments made and dollar_figure for other business_expenses respondent disallowed all these deductions in his notice_of_deficiency but now concedes deductions totaling dollar_figure for accounting and banking expenses respondent continues to contest the following deductions expense depreciation rent airplane expenses auto and truck client expenses dues and subscriptions insurance meals and entertainment supplies telephone travel utilities total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 4these receipts comprised dollar_figure in rent payments to tpm from mr d’errico resulting from a sublease which allowed mr d’errico to live in the home in which tpm purportedly conducted business and dollar_figure in airplane rental income these items of income are discussed further infra for its tye date tpm reported gross_receipts of dollar_figure tpm also claimed deductions of dollar_figure for depreciation of assets dollar_figure for rent and dollar_figure for other business_expenses respondent disallowed all deductions in his notice_of_deficiency but now concedes deductions totaling dollar_figure for accounting and banking expenses respondent continues to contest the following deductions expense amount dollar_figure depreciation big_number rent big_number airplane expenses big_number auto and truck dues and subscriptions big_number insurance legal and professional meals and entertainment supplies big_number telephone travel big_number big_number utilities total big_number a rent expenses and income in date mr d’errico in his capacity as president of tpm entered into a three-year lease with his father anthony d’errico beginning on date and ending on date the lease was for the use 5these receipts comprised rent payments to tpm from mr d’errico resulting from a sublease which allowed mr d’errico to live in the home in which tpm purportedly conducted business and are discussed further infra of a residence owned by anthony d’errico pincite barton drive stateline nevada barton drive home and was renewed in date for rent of dollar_figure per month under the lease tpm was also responsible for utility payments the rent payments were actually made to anthony d’errico from tpm also in date mr d’errico entered into a three-year sublease with tpm for his personal_use of the barton drive home beginning on date and ending on date the sublease was renewed in date for rent of dollar_figure per month paid to tpm both the lease and the sublease appear to have ended date and tpm paid no rent to anthony d’errico during neither the lease nor the sublease identifies portions of the property which would be used by tpm for business purposes or that would be used by mr d’errico personally mr d’errico testified that he used three downstairs rooms only for business and a small loft upstairs for his personal_residence he further testified that certain common areas were shared b airplane expenses and income in date tpm purchased a cessna airplane airplane for dollar_figure mr d’errico had a pilot’s license and several years of flight training at the time tpm purchased the airplane mr d’errico testified that tpm purchased the airplane in order for him to travel quickly between tpm’s purported office at the barton drive home in stateline nevada and his two active tax preparation corporations d’errico mccollor and d’errico wedge which were in southern california a commute of approximately miles at the time tpm purchased the airplane mr d’errico knew that he was going to be selling d’errico mccollor and d’errico wedge tpm took delivery of the airplane on date and mr d’errico used it on december and to travel to southern california for discussions with the parties buying d’errico mccollor and d’errico wedge on date tpm entered into an aircraft leaseback agreement leaseback agreement which allowed the flight training company flying start aero to make the airplane available to the public for rental for no more than hours per month the leaseback agreement stated that tpm was entering into the agreement with the intention of generating some revenue for the purpose of offsetting a portion of the aircraft operating costs even though the airplane was leased to flying start aero tpm was still responsible for airplane expenses such as insurance and maintenance the lease was canceled by flying start aero in early upon tpm’s failure to pay such expenses 6d’errico associates had ceased doing business in the airplane was not used in tpm’s tax management related business during or petitioner claimed in his testimony that he used the airplane on business related trips in both january and date however mr d’errico did not introduce a log of his airplane use during into evidence the only airplane records summarized expenses one matthew laughlin incurred in a trip to los angeles mr laughlin had been mr d’errico’s certified flight instructor since mr d’errico began to fly in mr d’errico testified that mr laughlin came out from denver to talk to me about multiple uses for the airplane he thought it would be a good idea for us to start our own flight school in which he would have a flight school and i would rent the airplane to his flight school on its tye date tax_return tpm reported income from the airplane rental of dollar_figure airplane expenses of dollar_figure and airplane depreciation of dollar_figure on its tye date tax_return tpm reported no airplane rental income airplane expenses of dollar_figure and total depreciation of dollar_figure mr d’errico testified that some of the airplane expenses listed on the tye april 7the lease with flying start aero was terminated before tpm’s date tax_year began 8no depreciation schedule was attached to tpm’s tax_return and no other evidence was introduced which would show the amount of depreciation attributable to the airplane tax_return are the result of tpm’s rental of other airplanes for mr d’errico’s continued flight training c other expenses deducted by tpm mr d’errico testified that he and tpm had a reimbursement plan whereby he paid most of tpm’s expenses and would later be reimbursed by tpm for those expenses a brief summary of the expenses follows mr d’errico testified that tpm purchased a chevrolet tahoe solely for tpm’s business use mr d’errico also personally owned a jeep cherokee which he claims to have used for business purposes tpm deducted auto and truck expenses of dollar_figure and dollar_figure for its tye date and respectively for the tye date dollar_figure was claimed for fuel and dollar_figure was claimed for car registration expenses for the tye date dollar_figure was claimed as an expense reimbursement to mr d’errico dollar_figure was claimed for fuel and dollar_figure was claimed for car registration expenses tpm deducted dollar_figure of client expenses for its tye date mr d’errico testified that the expenses were unreimbursed expenses related to clients of his tax preparation businesses 9this additional flight training was for purposes of obtaining an advanced flight rating which would allow mr d’errico to fly during bad weather tpm deducted dues and subscription expenses of dollar_figure and dollar_figure for its tye date and respectively these expenses were for several airplane and flight magazine subscriptions mr d’errico’s membership in several airplane owner and pilot organizations and an on-star navigation system for the chevrolet tahoe tpm deducted insurance expenses of dollar_figure and dollar_figure for its tye date and respectively these expenses comprised mostly insurance on the chevrolet tahoe and on the barton drive home although dollar_figure of insurance expense is listed as for a tax prep bond during the tye date it was not clear why the tax prep bond expense was incurred tpm deducted dollar_figure in legal and professional fees for its tye date mr d’errico did not testify regarding these expenses tpm deducted expenses for meals and entertainment of dollar_figure and dollar_figure for its tye date and respectively petitioners introduced several meal receipts and credit card statements to support tpm’s claimed deductions many of the receipts are for meals purchased in mexico tpm deducted expenses for supplies of dollar_figure and dollar_figure for its tye date and respectively many of these supplies were purchased for the airplane although petitioners also produced receipts from stores such as home depot and staples tpm deducted telephone expenses of dollar_figure and dollar_figure for its tye date and respectively these expenses included the cost for a land line in the barton drive home listed in anthony d’errico’s name as well as the cost for two verizon wireless cellular phone numbers listed in mr d’errico’s name tpm paid these expenses out of its checking account tpm deducted travel_expenses of dollar_figure and dollar_figure for its tye date and respectively credit card statements introduced to support the deductions showed travel_expenses such as car rentals and airline flights some of the flight descriptions show that a number of the flights were to or from dallas texas in addition mr d’errico was reimbursed dollar_figure by tpm for a hotel expense in las vegas nevada during his trial testimony mr d’errico never mentioned doing business in either dallas or las vegas tpm deducted utility expenses for the barton drive home of dollar_figure and dollar_figure for its tye date and respectively these expenses included cable television internet gas electric and certain repairs 10the cable package included additional expenses for the movie tier and the digital sports tier mr d’errico a rent and airplane expenses paid_by tpm as discussed above tpm paid mr d’errico’s father dollar_figure in rent for the barton drive home during its tye date and dollar_figure in rent during its tye date respondent determined these rent payments to constitute constructive_dividend income paid to mr d’errico by tpm in and respectivelydollar_figure tpm also paid airplane expenses of dollar_figure and dollar_figure during its tye date and respectively respondent determined these airplane expense payments to constitute constructive_dividend income paid to mr d’errico by tpm in and respectively it appears respondent’s determination of dollar_figure of airplane expenses paid during tpm’s tye date was in error as tpm claimed only dollar_figure of airplane expenses as a deduction for that yeardollar_figure 11as discussed further infra the fact that tpm and mr d’errico used different tax years caused respondent to erroneously include certain constructive dividends_paid in in mr d’errico’s income and constructive dividends_paid in in mr d’errico’s income 12respondent’s notice_of_deficiency for mr d’errico states it has been determined that you received income in the amount continued the dollar_figure figure was the total amount of other deductions listed on tpm’s form_1120 u s_corporation income_tax return and attached statement this error was not addressed by either petitioners or respondent b tax preparation corporations and capital_gain income before mr d’errico had been a tax practitioner who did work for the tax preparation corporations which he owned in addition to the management work he did for tpm for his work mr d’errico received a salary from the corporations mr d’errico also took corporate draws which were reflected as negative stockholders’ equity on each corporation’s balance sheets mr d’errico prepared the financial statements including the balance sheets for each of his tax preparation corporations at some point mr d’errico decided he no longer wanted to be a tax practitioner and would rather concentrate on his management practice d’errico associates ceased doing business during on date mr d’errico continued of dollar_figure from dividends constructively received which were reported incorrectly on your return for the taxable_year ended date these amounts are determined to be taxable to you because you failed to establish that they are excludable from gross_income under provision of the internal_revenue_code the amounts received were claimed to be for airplane expenses dollar_figure and rent dollar_figure to your corporation accordingly your income is increased dollar_figure sic sold d’errico wedge to an unrelated third party for dollar_figure also on date mr d’errico sold d’errico mccollor to an unrelated third party for dollar_figure the price of this latter sale was later lowered by dollar_figure because d’errico mccollor did not meet a gross_receipts condition in the sale contract after selling d’errico wedge and d’errico mccollor mr d’errico worked for both corporations in his personal capacity during and however mr d’errico testified that some expenses were captured and deducted by tpm because there was an oral agreement between the corporations and tpm that although he would be employed in his personal capacity he would be doing the same work he would have done had the corporations hired him as an independent_contractor through tpmdollar_figure on his income_tax return mr d’errico claimed a dollar_figure basis in d’errico mccollor d’errico mccollor’s balance_sheet dated date shows capital stock of dollar_figure as well as a dollar_figure outstanding draw to mr d’errico on his income_tax return mr d’errico claimed a dollar_figure basis in d’errico wedge d’errico wedge’s balance_sheet dated date 13mr d’errico recognized that this arrangement was a little odd shows capital stock of dollar_figure as well as a dollar_figure outstanding draw to mr d’errico no later balance sheets for d’errico wedge were introduced on his income_tax return mr d’errico claimed to have sold d’errico associates for dollar_figure although the corporation had actually been liquidated in mr d’errico claimed a basis of dollar_figure in d’errico associates on his income_tax return d’errico associates’ balance_sheet dated date shows capital stock of dollar_figure as well as a dollar_figure outstanding draw to mr d’errico mr d’errico testified that the amount of the outstanding draw paid to him as listed on the date balance_sheet for d’errico associates was an error even though the balance_sheet balanced when asked whether he had any evidence to support his statement that the balance_sheet was incorrect mr d’errico stated that d’errico associates’ corporate tax_return would probably suffice however d’errico associates’ corporate tax_return is in conformity with the balance sheets reporting dollar_figure in property distributions including cash other than dividend distributions reported on form 1099-div dividends and distributions d’errico associates’ date balance_sheet shows no outstanding draw to mr d’errico and also reflects large adjustments made to net_income and retained earnings as compared with the date balance_sheet other information on date respondent issued a notice_of_deficiency to tpm for tye date and also on date respondent issued a notice_of_deficiency to mr d’errico for tax years and petitioners timely filed their petitions contesting the deficiencies and penalties at the close of trial the court ordered petitioners and respondent to file seriatim briefs with petitioners filing an answering brief days after respondent’s opening brief petitioners failed to file an answering brief despite being told multiple times at trial that they should use these briefs as their opportunity to use the evidence to support their legal positions opinion because the court ordered a posttrial brief and petitioners failed to file a brief we could dismiss this case entirely see rule sec_123 sec_151 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir despite petitioners’ lack of response we will not do so i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 petitioners have not argued that sec_7491 applies in this case and therefore bear the burden_of_proof with respect to most issues we address the burden_of_proof on the constructive_dividend issue below petitioners have submitted voluminous evidence in support of their positionsdollar_figure that evidence includes a large number of technical documents financial statements contracts and copies of receipts many of the exhibits are at least partially handwritten and difficult to decipher while mr d’errico did make some attempt during his trial testimony to use the evidence to support petitioners’ positions that testimony was often brief and vague the testimony typically summarized an exhibit as a whole rather than describing specific facts contained 14the evidence consisted of over exhibits spanning approximately big_number pages within by failing to file a posttrial brief petitioners have ignored our instructions to use the evidence in the record to support their legal positions we need not and will not undertake the work of sorting through every piece of evidence petitioners have provided in an attempt to find support for petitioners’ ultimate legal positions taken in this case see hale v commissioner tcmemo_2010_229 refusing to sort through pages of disorganized evidence in an attempt to determine whether a taxpayer provided adequate substantiation when that taxpayer failed to file a brief we will confine our examination to those exhibits which are well organized or which were well summarized by mr d’errico in his testimony ii tpm sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 no deduction is allowed for personal_living_and_family_expenses sec_262 certain expenses described in sec_274 are subject_to strict substantiation rules no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 a rent paid to anthony d’errico sec_162 provides for a deduction for ordinary and necessary rental expenses_incurred in carrying_on_a_trade_or_business tpm claimed deductions for rent expenses of dollar_figure and dollar_figure for its tye date and respectively respondent argues that tpm did not use the barton drive home for business purposes we find that tpm has failed to prove its entitlement to deductions for the rent expenses although tpm admits part of the barton drive home was used for mr d’errico’s personal purposes it contends that a larger portion of the home was used for business purposes tpm presented a sublease as evidence supporting its claim but neither the lease nor the sublease specifies which areas of the home were to be used for personal or business activities tpm failed to produce records of any business activity it performed at the property tpm also failed to show why it needed the barton drive home for business when it was not conducting any tax- related_services during tye date and we also note that the barton drive home was approximately miles from mr d’errico’s primary places of employment in southern california during those tax years considering the evidence presented we find tpm has failed to establish that it conducted business-related activities at the barton drive home and we sustain respondent’s determination disallowing deduction of the rent expenses by tpm b airplane expenses and depreciation tpm claims it is entitled to deductions for both airplane expenses under sec_162 and airplane depreciation under sec_167 respondent argues that the airplane was not property used in tpm’s tax management business or property otherwise held_for_the_production_of_income we find that tpm has failed to prove its entitlement to deductions for the airplane expenses and airplane depreciation tpm argues that the airplane was necessary for its tax management business because mr d’errico had to travel between nevada and southern california to fulfill tpm’s business obligations to d’errico mccollor and d’errico wedge however at the time tpm purchased the airplane mr d’errico knew that he was going to be selling d’errico mccollor and d’errico wedge the only business-related use of the airplane shown by petitioners was mr d’errico’s use of the airplane to travel to southern california in date to speak with the parties buying d’errico mccollor and d’errico wedge tpm has produced no evidence that the airplane was used in tpm’s tax management business after mr d’errico also testified that tpm entered the business of renting the airplane out to determine whether a taxpayer is conducting a trade_or_business requires an examination of the facts of each case 312_us_212 for a taxpayer to be engaged in a trade_or_business the primary purpose for engaging in the activity must be for income or profit 480_us_23 whether an enterprise is conducted as a business for profit is a matter of intention and good_faith am props inc v commissioner 28_tc_1100 aff’d 262_f2d_150 9th cir the reasonableness of the taxpayer’s belief that the activity will generate a profit is not relevant hillcone steamship co v commissioner tcmemo_1963_220 however a mere hope that an activity will generate profits in the absence of any specific plan to generate a profit is inconsistent with an allegation that the belief is in good_faith tax practice mgmt v commissioner tcmemo_2010_266 sutherland v commissioner tcmemo_1968_20 tpm has not proven that it entered into the lease agreement with flying start aero with the primary purpose of making a profit indeed the lease agreement itself stated that tpm was entering the agreement with the intention of generating some revenue for the purpose of offsetting a portion of the aircraft operating costs the court_of_appeals for the ninth circuit to which this case is appealable has held that a profit_motive does not exist where activities represented mere attempts to recoup some of the taxpayers’ costs 645_f2d_784 9th cir aff’g tcmemo_1978_202 we therefore find that tpm was not engaged in the trade_or_business of renting out the airplane depreciation is an accounting device that recognizes that the physical consumption of a capital_asset in a business activity is a true cost of doing business since the asset is being depleted 418_us_1 rooney v commissioner tcmemo_2011_14 sec_167 allows as a depreciation deduction a reasonable_allowance_for_exhaustion_wear_and_tear and obsolescence of property if the taxpayer uses the property in a trade_or_business or other income-producing activity see also sec_1_167_a_-1 income_tax regs as we have already found the airplane was not used in tpm’s tax management business or otherwise held_for_the_production_of_income we likewise find tpm has failed to meet the requirements to deduct airplane depreciation expenses c other expense sec_1 automobile expenses passenger automobiles and any other_property used as a means of transportation are generally listed_property as defined by sec_280f sec_274 sec_280f and ii accordingly with certain exceptions none of which tpm has shown it meets deductions for car and truck expenses must satisfy the strict substantiation requirements of sec_274 tpm did not provide sufficient evidence that such expenses were actually incurred as part of tpm’s trade_or_business as required by sec_274 accordingly tpm has failed to meet the substantiation requirements of sec_274 with respect to the automobile expenses and is not entitled to corresponding deductions client expenses tpm has not produced evidence that the client expenses it deducted were actually expenses of tpm it appears that the expenses are actually those of the tax preparation corporations formerly owned by mr d’errico we find tpm has not proven its entitlement to a deduction for these expenses dues and subscription expenses these expenses were for several airplane and flight magazine subscriptions mr d’errico’s membership in several airplane owner and pilot organizations and an on-star navigation system for the chevrolet tahoe we have already found that tpm failed to prove its entitlement to deductions for airplane or automobile expenses we likewise find tpm has failed to prove its entitlement to deductions for related dues and subscription expenses insurance expenses the insurance expenses comprised mostly insurance on the chevrolet tahoe and on the barton drive home although dollar_figure of insurance expense is listed as for a tax prep bond during the tye date we have already found that tpm failed to prove its entitlement to deductions for automobile expenses or to establish that it conducted business-related activities at the barton drive home in addition tpm introduced no evidence pertaining to the tax prep bond insurance expense accordingly we find that tpm failed to prove its entitlement to deductions for these insurance expenses legal and professional expenses mr d’errico did not testify regarding the legal and professional expenses and tpm did not submit any evidence which might substantiate them accordingly we find tpm failed to prove its entitlement to deductions for those expenses meals and entertainment the heightened substantiation requirements of sec_274 apply to meals and entertainment_expenses tpm introduced several meal receipts and credit card statements to support its claimed deductions however tpm did not provide sufficient evidence that such expenses were actually incurred as part of its trade_or_business as required by sec_274dollar_figure accordingly tpm has failed to meet the substantiation requirements of sec_274 with respect to the meals and entertainment_expenses and is not entitled to corresponding deductions 15it was not explained why tpm attempted to deduct expenses for meals purchased in mexico mr d’errico did not testify that he ever did any business in mexico either personally or through tpm supplies tpm failed to establish any business_purpose for the supply expenses accordingly we find tpm failed to prove its entitlement to deduct the amounts of those expenses telephone expenses the telephone expenses included the cost for a land line in the barton drive home listed in anthony d’errico’s name as well as the cost for two verizon wireless cellular phone numbers listed in mr d’errico’s name we have already found that petitioners failed to establish that tpm conducted business-related activities at the barton drive home likewise we find that tpm failed to establish a business_purpose for its payment of the barton drive home landline telephone tpm is therefore not entitled to deduct the landline telephone expenses the heightened substantiation requirements of sec_274 apply to cellular telephone expenses_incurred during the years at issue sec_280f bogue v commissioner tcmemo_2007_150 petitioners did not provide evidence that sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and other similar telecommunications equipment from listed_property subject_to sec_274 however that amendment is effective only for tax years beginning after date id sec_2043 such expenses were actually incurred as part of tpm’s trade_or_business as required by sec_274 accordingly tpm has failed to meet the substantiation requirements of sec_274 with respect to the cellular phone expenses and is not entitled to corresponding deductions travel_expenses the heightened substantiation requirements of sec_274 also apply to travel_expenses sec_274 tpm produced receipts and mr d’errico’s personal credit card statements to substantiate the travel_expenses however petitioners did not provide sufficient evidence that those expenses were actually incurred as part of tpm’s trade_or_business as required by sec_274dollar_figure accordingly tpm has failed to meet the substantiation requirements of sec_274 with respect to the travel_expenses and is not entitled to corresponding deductions utilities the utility expenses for the barton drive home paid_by tpm included those for cable television internet gas electricity and certain repairs we have already 17for example petitioners made no mention of any potential business which tpm had in dallas texas or las vegas nevada yet tpm seeks to deduct expenses reimbursed to mr d’errico for flights to dallas and a dollar_figure hotel expense in las vegas found that petitioners failed to establish that tpm conducted business-related activities at the barton drive home likewise we find that petitioners failed to establish a business_purpose for tpm’s payment of the barton drive home utilities tpm is therefore not entitled to deduct the utility expenses iii mr d’errico a constructive dividends the determinations of constructive_dividend income received by mr d’errico are determinations of unreported income the court_of_appeals for the ninth circuit18 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported 18it appears an appeal of these cases would be made to the court_of_appeals for the ninth circuit under sec_7483 given the activities which took place in nevada and california however the parties did not stipulate or present sufficient evidence to determine mr d’errico’s legal residence or tpm’s principal_place_of_business or principal office or agency rather the parties only stipulated that the mailing addresses of both mr d’errico and tpm were in zephyr cove nevada income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 considering the evidence presented regarding tpm’s payment of rent and airplane expenses we find respondent has established an adequate evidentiary foundation to shift the burden_of_proof to mr d’errico on this issue sec_301 requires a taxpayer to include in gross_income amounts received as dividends generally a dividend is a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits sec_316 a dividend need not be formally declared or even intended by a corporation 368_f2d_439 9th cir aff’g tcmemo_1965_84 when a shareholder’s use of corporate property serves no legitimate corporate purpose the value of the use of that property may constitute constructive_dividend income paid to that shareholder 85_tc_332 for the personal_use of corporate property to be treated as a constructive_dividend it must be nondeductible by the corporation and represent some economic gain or benefit to the shareholder 565_f2d_1388 9th cir aff’g in part rev’g in part and remanding tcmemo_1973_223 a corporation’s inability to substantiate a deduction without more is not grounds for treating corporate expenditures as constructive dividends to the individual 598_f2d_525 9th cir aff’g in part rev’g in part tcmemo_1976_147 palo alto town country vill inc v commissioner f 2d pincite 56_tc_1225 as discussed above tpm failed to establish that it conducted business-related activities at the barton drive home with the result that the rent payments made to anthony d’errico are not deductible by tpm further mr d’errico failed to introduce evidence to support his claim that he used only a portion of the barton drive home as his personal living area neither the lease between tpm and anthony d’errico nor the sublease between mr d’errico and tpm identifies certain areas of the barton drive home reserved for tpm’s business use we find that mr d’errico derived a personal benefit from his use of the entire barton drive home and received constructive_dividend income as a result of the rent payments made by tpm petitioners have also failed to prove tpm’s entitlement to deductions for the airplane expenses further petitioners have failed to introduce evidence to show that mr d’errico did not benefit from tpm’s purchase of the airplane or tpm’s paying for rental of another airplane for mr d’errico to fly mr d’errico admitted that he enjoy ed flying and everything and that he used the rented airplane to continue his flight training mr d’errico also discussed using tpm’s airplane to start a flight training school with his certified flight instructor mr laughlin finally petitioners failed to substantiate any amount of business travel or lack of mr d’errico’s personal_use of the airplane during the years at issuedollar_figure we find that mr d’errico derived a personal benefit from the airplane expenses paid_by tpm and received constructive_dividend income as a result as previously noted respondent erroneously included certain constructive dividends_paid in in mr d’errico’s income and constructive dividends_paid in in mr d’errico’s income respondent’s error was a result of the fact that mr d’errico owed taxes on the basis of the calendar_year while tpm owed taxes on the basis of a tax_year ending april as a result respondent determined the amounts of expenses paid_by tpm in the first four months of 19mr d’errico stated at trial that it was bad for an airplane to sit unused on the ground for extended periods and that you always want to have them keep running and keep them well maintained as the airplane was not used in either tpm’s tax management business or through the flying start aero lease which had been canceled in it seems likely that mr d’errico made some personal_use of the airplane during and to be constructive_dividend income includable for mr d’errico’s and tax years respectivelydollar_figure neither party addressed this issue and we are unable to determine the correct distribution of constructive dividends from the evidence in the record the parties must resolve this issue in their rule_155_computations under sec_301 and sec_316 distributions are dividends taxable to shareholders as ordinary_income to the extent of the earnings_and_profits of the corporation and any amount received by a shareholder in excess of earnings_and_profits is considered a nontaxable return_of_capital to the extent of the shareholder’s basis in his stock 89_tc_1280 any amount received in excess of both the earnings_and_profits of the corporation and the shareholder’s basis in his stock is treated as gain from the sale_or_exchange of property id tpm’s tax returns appear to show insufficient retained earnings to allow respondent to treat all of the constructive dividends as taxable ordinary_income to mr d’errico however on the basis of our rulings in this case and in tax practice 20for example respondent included rent payments made in the first four months of in mr d’errico’s income as constructive dividends respondent also included airplane-related expenses paid in the first four months of and in mr d’errico’s and income respectively as constructive dividends mgmt v commissioner tcmemo_2010_266 a prior case involving mr d’errico and his corporations tpm may have sufficient retained earnings for all of the constructive dividends to be treated as taxable ordinary_income to mr d’errico the parties must resolve this issue in their rule computationsdollar_figure to the extent tpm does not have retained earnings sufficient to cover the constructive dividends received by mr d’errico the excess amounts are first considered nontaxable returns of capital to mr d’errico to the extent of his basis in his tpm stock and thereafter treated as gains from the sale_or_exchange of property sec_301 sec_316 truesdell v commissioner t c pincite5 b capital_gain income gain_or_loss from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of the property sec_1001 the basis in a shareholder’s stock in an s_corporation is reduced by losses deductions 21in tax practice mgmt v commissioner tcmemo_2010_266 we agreed with the commissioner that tpm was not entitled to deductions of dollar_figure for its tye date and that mr d’errico received constructive dividends of dollar_figure from tpm during 22we are unable to decide this issue because of the uncertainty of the amounts of constructive_dividend income mr d’errico received in and as previously discussed nondeductible expenses which do not constitute capital expenditures and tax-free distributions under sec_1368 sec_1367 respondent claims that the draws mr d’errico took from his three tax preparation s_corporations should be construed as basis-reducing distributions under sec_1368 to mr d’errico because petitioners offered no evidence that the draws were repaid or were to be repaid we agree with respondent the forgiveness of a shareholder’s debt by an s_corporation is considered a distribution_of_property see 52_tc_255 aff’d per curiam 422_f2d_198 5th cir see also sec_301 sec_1_301-1 income_tax regs if an s_corporation has no accumulated_earnings_and_profits and none of the three tax preparation s_corporations did the distribution is nontaxable to the extent of the shareholder’s adjusted_basis in the stock see sec_1368 unlike d’errico mccollor and d’errico wedge d’errico associates was liquidated amounts received by a shareholder in a complete_liquidation of a corporation are treated as full payment in exchange for the shareholder’s stock sec_331 the gain_or_loss to a shareholder from a liquidating_distribution is determined under sec_1001 by subtracting the cost or other basis of the stock from the amount of the distribution see sec_331 sec_1_331-1 income_tax regs when a corporation cancels debt that is owed to it by a shareholder in connection with a complete_liquidation the amount of the debt is treated as a distribution under sec_331 robson v commissioner tcmemo_2000_201 petitioners offered no evidence that mr d’errico ever repaid any of the draws he took from his three tax preparation s_corporations in addition there was no evidence presented that mr d’errico remained liable for the outstanding draws to d’errico mccollor or d’errico wedge after these corporations were sold on date mr d’errico prepared balance sheets for d’errico associates which showed an outstanding draw to mr d’errico of dollar_figure as of date but no outstanding draw as of date when asked to explain the accounting mr d’errico claimed that the date balance_sheet was incorrect however the balance_sheet balanced and was in conformity with d’errico associates’ form 1099-div petitioners offered no other evidence to show that the balance_sheet was incorrect because petitioners offered no evidence that mr d’errico repaid or remained liable for the draws taken from the three tax preparation s_corporations we find the draws reduce mr d’errico’s basis in the stock he held in each corporation under sec_1368 this reduction in basis results in an increase in mr d’errico’s capital_gain realized upon the sale or dissolution of the three tax preparation corporations of dollar_figure for iv sec_6662 accuracy-related_penalties respondent determined that both petitioners were liable for the accuracy-related_penalty under sec_6662 and b for negligence or disregard of rules and regulations or in the alternative under sec_6662 and b for substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner t c pincite respondent has met the burden of production because petitioners failed to produce adequate_records substantiating their claimed deductions an accuracy-related_penalty is not imposed on any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner t c pincite petitioners have not argued the reasonable_cause exception applies in these cases and have not provided any evidence indicating that their tax deficiencies were due to reasonable_cause or that substantial_authority exists to support their positions accordingly we find petitioners liable for the sec_6662 penalty for the years at issue see id pincite v conclusion we find that tpm is not entitled to business_expense deductions of dollar_figure and dollar_figure for tye date and we further find that mr d’errico received constructive_dividend income from tpm for tax years and respectively and that he understated his capital_gain resulting from the sale or 23as explained supra the amount of constructive_dividend income received in and and whether the constructive_dividend income should be taxable to mr d’errico as ordinary_income nontaxable return_of_capital or gain from the sale_or_exchange of property are issues the parties must resolve in their rule continued liquidation of his three tax preparation corporations by dollar_figure for finally we find that both petitioners are liable for the accuracy-related_penalty under sec_6662 for all years in issue to reflect the foregoing decisions will be entered under rule continued computations
